Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing body having “the structure” that makes the support region (the hollow features later defined by the claims as making the structure) [clm 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The bearing body having the structure is presented in the alternative in claim 1, however the drawings only show the structure in the pad in figure 1.  See Remarks below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1, “longitudinal extension” should be - -lateral extension- -.  The drawings show a rectangular shape, the longitudinal extension is left to right or the long side of the rectangle, the transition does not occur in this direction but rather the lateral direction.  The specification should also be amended in the same manner.
Claim 16, “a different material” should read - -a different material from the at least one support structure forming the support region- - so the material comparison is explicit and clear.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state that the rigidity can be targeted by varying the structure forming the support region, in other words the rigidity is adjustable in the different regions as previously stated in claim 14, while enabling for the feature in the summary of the invention, does not describe how this is being done.  How is the rigidity adjustable or varied in the final product?  Or is the adjustability/varying a feature based on the underlying support structure and is actual not adjustable but is rather a feature that must first be selected prior to the manufacturing of the element itself?  If the latter the final product is not adjustable or variable and this is a feature related to selections made during the design and manufacturing phase and thus would not limit the invention to any distinguishable final product since all shapes will provide different performance characteristics.  
Likewise, claim 15 calls for the damping to be adjustable based at least in part on a targeted change of a flow resistance which is also not described in the original 
For both claims 1 and 15 it appears that the rigidity and dampening characteristic are the result of the underlying structure and the claims are going to be examined as such.  Any prior art document that shows or discloses different forms/shapes of the support region would anticipate this feature since the different forms would all have unique supporting features such as rigidity which would influence the rigidity at the sliding surface and which can alter dampening characteristics.  However, these are determinations that are made during the design phase and the claim is limited to the product, the product itself is not adjustable once it is made as best understood, once it is made the characteristics are locked.  If there is a feature that allows for further adjustment after the pad is made what is this and where is it supported in the original disclosure?
See Remarks below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, USP 9,874,247.
Regarding claim 1, Wang discloses a sliding bearing for mounting a shaft comprising: a bearing body (12); a bearing ring (formed by pads 13), which is formed from a multiplicity of tilting pads (13), wherein each of the multiplicity of tilting pads is tiltably mounted on the bearing body (see bottom pad in figure 1, this is illustrated with a spherical seat, this type of seat indicates the bearing as a tilt pad type and see column 10, lines 48-60) and forms a lubricated bearing gap with a sliding surface of the shaft (disclosed fluid/hydrodynamic bearing, these bearing use the supplied fluid to form a lubricated gap between the shaft and the pads); and at least one structure configured for forming a support region located inside at least one of the tilting pads and the bearing body (see at least figure 7, the support region being formed by the network of passages between back or primary struts 44 and the deck 38, these passages form a hollowing and thus a support region like that disclosed), wherein the support region provides target structural rigidity for the sliding bearing (all supports provide structural rigidity to some degree and more specifically a truss structure provides greater rigidity at the nodes or where the truss element contacts the supported elements, the recitation by the claim is not limiting the structure to any particular shape) by varying the structure forming the support region (each portion of the truss structure has a different shape, form or size, over the whole pad the rigidity will vary between areas directly connected to a truss element versus areas that span trusses, however different shapes could be the varying feature (varied by picking a different shape at the time of manufacturing) Wang also discloses different shapes for the support region, this would allow for 
Regarding claim 2, Wang discloses that the support region comprises at least one of: a hollow space (formed by the passages), a multiplicity of hollow spaces (more than one passage in each pad), and a structure that is open to the outside (opens to the outside so oil can flow to cool the pad, see column 11, lines 41-53).
Regarding claims 3 and 4, Wang discloses that at least one of the multiplicity of tilting pads is at least partly produced by additive manufacturing [clm 3] and wherein the bearing body is at least partly produced by additive manufacturing [clm 4] (both these claims are defining product-by-process recitations that are not limiting to any specific structure, see MPEP 2113, thus since the overall structure is disclosed by Wang the claim is anticipated, however Wang discloses making the pad via 3d printing, see column 11, line 54-column 12, line 21).

Regarding claims 6, 7 and 13, Wang discloses that support webs are formed in the support region that extend at least one of longitudinally and transversely [clm 6] (the configurations in Figure 7a, 7c and 8a-8c are all webs with parts extending longitudinally and transversely) and the support region comprises arc-shaped support webs [clm 7] (column 11, line 54-column 12, line 21 discloses a navtruss which is an arrangement with a top layer and bottom layer with a wave like corrugation between the layers, this wave forming general arc-shaped support webs, see attached publication from IEEE), and wherein the support webs are connected to one another by connecting webs [clm 13] (in figure 8a for example the vertical portions can be considered as support webs and the horizontal as connecting webs).
Regarding claim 8, Wang discloses that each of the multiplicity of tilting pads are coated with a sliding layer (Babbitt layer 34) on a respective outer surface, which with the sliding surface of the shaft forms the lubricated bearing gap.
Regarding claim 9, Wang discloses that between adjacent tilting pads a gap is formed configured to conduct a lubricant (space between 18 and 19 in figure 1).
Regarding claim 10, Wang discloses a method for producing a tilting pad for a sliding bearing having a bearing body; a bearing ring, which is formed from a multiplicity of tilting pads, comprising: tiltably mounting each of the multiplicity of tilting pads on the bearing body to form a lubricated bearing gap with a sliding surface of a shaft (mounting the tilt pads inside ring 12, the spherical seat at the bottom of figure 1 indicates the 
Regarding claim 11, Wang discloses that a material for the additive manufacturing [of] the at least one tilting pad and/or of the bearing body is one of metal and contains metal proportions (see column 5, lines 36-49).
Regarding claim 12, Wang discloses that the additive manufacturing is 3-D printing (see at least column 11, line 54-column 12, line 21).
Regarding claim 15, Wang discloses that the bearing damping is adjustable based at least in part on a targeted change of a flow resistance (by selecting different support configurations the dampening or rigidity effect at the deck surface can be changed thus altering a flow resistance characteristic, in other words based on the support structure the deck would become more or less rigid, this influences the flow resistance of the working fluid). 
.
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 
Regarding the drawing object, the bearing body is the annular ring around the tilt pads, new figure 3 shows a rectangular body, this is not the bearing body.  Applicant has taken figure 1 which is the pad and relabeled the parts to indicate the bearing body.  If this is the same figure as the pad it can’t also be showing the bearing body which has a different shape than the pad.  While it could be argued that this is a cross section it has not been indicated how the view is being taken and thus it can’t be determined what is the radially inner side and the radially outer side.  It is suggested that that figure 3 be further amended to depict the cross section as a ring, either in the lateral or longitudinal direction so that it is clear where the support structure is.  For example a cross section similar to figure 6 in the reference to Wang to show a portion of the ring shape or further indicated that the section is taken along the longitudinal axis and where the section is in figure 2 so what the inner and outer sides are in figure 3 can be determined.  

Regarding the rejection under 35 USC 112 Applicant argues that US patent law does not require verbatim support for the claim limitations and then repeatedly 
As noted the varying/adjustable feature only appears in the summary of the invention and there is no explicit recitation regarding an adjustable feature or how, as now claimed, “varying” of the underlying structure is accomplished.  If Applicant is attempting to argue that one having ordinary skill in the art would know that the underlying structure could be variable (the pattern of the support structure changed) to change the characteristics and thus there isn’t a requirement for the detailed description to explain this in detail to fulfill the written description requirement then this feature be obvious to one having ordinary skill in the art.
While the position is being maintained that this varying feature and how it is accomplished is not clearly described in the written description based on Applicant’s remarks it could be assumed that this is just a change to the pattern of the support, so maybe no longer honey comb shape or changes in the profile of the honey comb.  However, if this is the case then these embodiments are not shown and it cannot be determined what alternate patterns Applicant had possession of at the time of filing.  Did Applicant only have possession of different forms of the honey comb or are there other 
It is further noted that throughout the argument to this rejection Applicant does not specifically address the feature of adjustability or varying of the formation or damping and it is this feature that is being addressed in the rejection, not that the support can provided targeted rigidity since any support structure can do this.  The issue of how it is being varied or damping adjustable has not been specifically addressed in the argument and it is this description that is lacking from the disclosure.  On page 11 Applicant does state it is the underlying structure that is “designed in a highly complex manner” that allows for the features, but all that is shown is a uniform honey-comb structure, how does a uniform structure vary or provide adjustability?  If the structure is not uniform then Applicant has not correctly illustrated the invention.  And if the design is “highly complex” how would one having ordinary skill in the art know of the specific design that Applicant had possession of if it is not explicitly described or illustrated?

Applicant argues that “Wang is silent with respect to targeted structural rigidity for the sliding bearing or the rigidity of the support region is adjustable based on at least in part on the structure” and later states “there is no disclosure in Wang to vary a rigidity of the primary supports 44 and the secondary reports…without resorting to hindsight reconstruction”.
First, this is not what the claim requires, the claim requires targeted rigidity “at different regions by varying the structure forming the support region”, no specific 

    PNG
    media_image1.png
    340
    559
    media_image1.png
    Greyscale

This argument is also saying that Wang doesn’t disclose specific structure that would vary but this is the underlying issue with the rejection under 35 USC 112(a) above.  Applicant has not explicitly disclosed what is specifically being varied in any detail in the disclosure.  What the specification is saying is that these features can be 
With regards to “hindsight” the argument isn’t persuasive because changing a strut element is not being claimed and the rejection of Wang is under 35 USC 102 not 35 USC 103.  Since the structure under the broadest reasonable interpretation of the claim only requires regions of different rigidity, not specific changes to specific elements as argued, there is no hindsight reconstruction of the claimed invention being performed.

With regards to the new recitation regarding a transition approximately in the middle Applicant argues Wang does not disclose this.  However Wang does indeed disclose this as explained in the current rejection above.  As stated above, the interface between truss structure and solid deck plate 38 is “approximately in a middle”.  “Approximately in a middle” does not limit the transition to any particular location and could be anywhere between the top surface and the bottom surface as all of the material there between would be the middle of the bearing element.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.